WATERMAN, Justice
(dissenting).
I respectfully dissent for the reasons set forth in Justice Zager’s dissent, which I join. I write separately because I would go further to overrule as plainly erroneous our court’s juvenile sentencing decisions in Pearson and Null for the reasons explained in the dissents in those cases. See State v. Pearson, 836 N.W.2d 88, 99-107 (Iowa 2013) (Mansfield, J., dissenting); State v. Null, 836 N.W.2d 41, 77-84 (Iowa *4052013) (Mansfield, J., concurring in part and dissenting in part). And, I would follow Eighth Amendment decisions of our nation’s highest court when applying the cruel-and-unusual-punishment provision of the Iowa Constitution because our state’s founders intended those provisions to have the same meaning. See State v. Bruegger, 773 N.W.2d 862, 882 (Iowa 2009) (“Article I, section 17 of the Iowa Constitution prohibits cruel and unusual punishment in language materially identical to its federal counterpart. Our past cases have generally assumed that the standards for assessing whether a sentence amounts to cruel and unusual punishment under the Iowa Constitution are identical to the Federal Constitution.”); see also State v. Short, 851 N.W.2d 474, 511 (Iowa 2014) (Waterman, J., dissenting) (advocating for a return to our court’s long-standing practice of following federal precedent when construing the same language in the Iowa Constitution).
The trial judge found Lyle, then nearly age eighteen, “poses a serious danger to the community at present.” In denying Lyle’s motion for transfer to juvenile court, the trial judge noted Lyle’s “cell phone contained numerous videos which showed [him] engaging in unprovoked, cowardly and vicious attacks against several different individuals” on or near school property. The trial judge personally observed Lyle’s defiant demeanor in open court. I have no reason to disagree with the trial judge’s firsthand assessment of Lyle. But, even if we accept Lyle as a merely misguided, immature schoolyard bully, the mandatory sentence he received falls well short of being unconstitutionally cruel and unusual punishment. More importantly, the majority’s swéeping, unprecedented holding today precludes mandatory minimum sentences-for any violent felon who was under age eighteen at the time of the offense.
By holding Lyle’s seven-year mandatory minimum sentence for his violent felony is cruel and unusual punishment and unconstitutional under article I, section 17 of the Iowa Constitution, rather than under the Eighth Amendment, the majority evades review by the United States Supreme Court. As Justice Zager observes, no other appellate court in the country has gone this far. Our court stands alone in taking away the power of our elected legislators to require even a seven-year mandatory sentence for a violent felony committed by a seventeen-year-old.
Will the majority stop here? Under the majority’s reasoning, if the teen brain is still evolving, what about nineteen-year olds? If the brain is still maturing into the mid-20s, why not prohibit mandatory minimum sentences for any offender under age twenty-six? As judges, we do not have a monopoly on wisdom. Our legislators raise teenagers too. Courts traditionally give broad deference to legislative sentencing policy judgments. See State v. Oliver, 812 N.W.2d 636, 650 (Iowa 2012) (“We give the legislature deference because ‘[ljegisla-tive judgments are generally regarded as the most reliable objective indicators of community standards for purposes of determining whether a punishment is cruel and unusual.’” (quoting Bruegger, 773 N.W.2d at 873)). Why not defer today?
Our trial judges have day-to-day experience adjudicating thousands of juvenile cases. Why not continue to trust the trial judges to make the right individualized judgments in deciding whether a youthful offender should be adjudicated in juvenile court or adult court?11 Why make to*406day’s categorical decision invalidating any mandatory minimum sentence for juveniles when no other appellate court has gone that far? We are not writing on a clean slate. Courts across the country are appropriately concluding that only mandatory life without parole or its de facto equivalent constitute cruel and unusual punishment for juveniles who commit violent felonies. See People v. Pacheco, 372 Ill.Dec. 406, 991 N.E.2d 896, 907 (Ill.App. Ct.2013) (reading state “proportionate penalties clause” as “coextensive with the eighth amendment” and holding automatic transfer to adult court did not violate State or Federal Constitution; upholding twenty-year mandatory minimum sentence); State v. Vang, 847 N.W.2d 248, 262-65 (Minn.2014) (holding thirty-year sentence does not violate State or Federal Constitution); see also State v. Lyle, 854 N.W.2d 378, 407-20 (Iowa 2014) (Zager, J., dissenting) (collecting additional cases). None have followed Null or Pearson to extend constitutional prohibitions to shorter sentences.
This is much more than an interesting intellectual debate over jurisprudential philosophies and the proper role for independent state constitutional adjudication. Today’s decision will have dramatic real-world consequences. Justice Zager has identified the burdens imposed on the judicial system by the scores of resentencing hearings and has noted the trauma to victims who must testify and relive what the defendant did to them. These hearings will reopen the wounds of the victims and their families. And, some of the offenders will gain release from prison earlier than under the mandatory minimum sentences. Some of those violent felons will commit new crimes. I would instead trust the legislative judgment of our elected branches that required a seven-year mandatory minimum prison term for second-degree robbery, a class “C” felony.12 A seventeen-year-old offender would still be eligible for release by age twenty-five. But, that offender would be incarcerated during the late teens and early twenties — the ages when violent crimes are most likely to be committed. See Jeffery T. Ulmer & Darrell Steffensmeier, The Age and Crime Relationship: Social Variation, Social *407Explanations, in The Nurture Versus Bio-social Debate in Criminology 377, 877-78 (Kevin M. Beaver, Brian B. Boutwell & J.C. Barnes eds., 2014).
The majority opines that the resentenc-ing hearings to be required of our district court judges “will honor the decency and humanity embedded within article I, section 17 of the Iowa Constitution and, in turn, within every Iowan.” I believe our elected representatives — not the members of this court — are best equipped to decide what values are embedded within every Iowan.
I do not wish to take issue today with the court’s earlier decision in Bruegger. However, it is worth repeating the dissenter’s apt observation from that case:
While some constitutional principles might be receptive to defendant’s plight, the Cruel and Unusual Punishment Clause is not among them. Courts must adhere to the constitutional framework, even when the result is difficult to swallow. Furthermore, we must not forget that we are not the only guardians of justice in our government. For example, prosecutors must use sound judgment in charging and prosecuting defendants who may be swept up by broad legislative policies that were not likely intended to capture them. The governor, too, is empowered to commute a sentence viewed to be unjust. Finally, consistent with the one true strength of our democracy, the legislature can repair mistakes.
Bruegger, 773 N.W.2d at 888 (Cady, J., dissenting). As the Bruegger dissent reminds us, we are not the only repositories of fairness. It is certainly possible to “rely upon the other- components Of government to mete out justice.” Id.
It is easy in the abstract to say we do not put constitutional rights to a vote. It is the role of the courts to say where constitutional lines are drawn. But, we must remember rights, by definition, are restrictions on governmental power — the government elected by the people. If our court misinterprets a statute, the legislature can amend the statute the next session. But, if we misinterpret our state constitution, the people are stuck with the decision unless the decision is overruled or the constitution is amended. That is why judges must be extraordinarily careful with constitutional interpretation. Adherence to settled Federal Eighth Amendment precedent would avoid today’s aberrational judicial decision-making on sentencing policy.13
I therefore dissent for the reasons set forth above and in Justice Zager’s dissent.
MANSFIELD, J., joins this dissent.

. The trial judge, applying the factors in Iowa Code section 232.45(7) (2011), denied Lyle’s motion to transfer jurisdiction to juvenile court. The court reviewed Lyle’s crimi*406nal history and juvenile court services dating back to age thirteen. The court found
[Lyle] has obviously not benefited from any of the juvenile court services provided to date. He has chosen to remain involved with drugs and a gang, and has instigated numerous violent attacks on unsuspecting victims. His demeanor during the reverse waiver hearing demonstrated his complete disdain for the court system and his lack of interest in any remedial program.


. Two years after Lyle’s conviction, the legislature prospectively granted sentencing courts discretion to waive mandatory mínimums if the defendant was under age eighteen at the time he committed the crime. See 2013 Iowa Acts ch. 42, § 14 (codified at Iowa Code Ann. § 901.5(14) (West, Westlaw current through 2014 Reg. Sess.)). Significantly, however, the legislature chose not to make this amendment retroactive. See Iowa Code § 4.5 (2013) ("A statute is presumed to be prospective in its operation unless expressly made retrospective."). The majority notes only two other states that have limited or abolished mandatory minimum sentences for juveniles. That presumably means forty-seven states continue to allow mandatory minimum sentences for juvenile felons. It certainly is a reasonable policy choice for our legislature in 2013 to grant trial courts discretion in place of mandatory mínimums sentences for juvenile felons. But, today's decision precludes future legislatures from returning to the former, reasonable policy choice of requiring a minimum prison term for certain violent felonies. What if there is a wave of violent crimes committed by gang members under age eighteen? I would not take the mandatory minimum sentencing option away from the elected branches by holding any mandatory minimum sentence is cruel and unusual punishment under our state constitution. We do not need to go that far and should not do so.


. The amendment process is a check on judicial power. Indeed, the people of Florida amended that state’s constitution to require conformity with Supreme Court interpretations of the Eighth Amendment. See Fla. Const, art. I, § 17 ("The prohibition ... against cruel and unusual punishment[ ] shall be construed in conformity with decisions of the United States Supreme Court which interpret the prohibition against cruel and unusual punishment provided in the Eighth Amendment to the United States Constitution.”). ■